Title: To Thomas Jefferson from Samuel Smith, 6 April 1801
From: Smith, Samuel
To: Jefferson, Thomas



Sir/
Baltimore 6 April 1801

The Inclosed from Mr Dawson I have this Instant received—The fracas at Norfolk commenced with some English & French Sailors & terminated with some very severe broken heads but no lives lost—
Previous to my leaving this City (on Sunday) I had ordered all the ships (for sale) that were in Port to be Sold without delay—I directed two 44 gun ships one of 32 guns & a Schooner to be got ready for Sea & to rendezvous at Hampton Road on the 1: May—I fear [the] Philadelphia cannot be quite so soon prepared—[I] have dismissed a few of the Masters Commandant, that the Law does not Contemplate Retaining—
I have ordered the General Green from New Port to the Eastern Branch—I wish she may get […] the Lieutenant, who had been ordered to fathom the Potomack, reports that at low Water there is 19 feet [at] Maryland Point—at Muttawiming but 18 feet & […] the Drain or Channel at the Mouth of the E. Branch be only 18 feet at low tides ½ of the Width of a large ship—Mr. Lear (who was present) said he had seen a ship aground Head & Stern & the Channel under her Center—I directed the Lieut. & Pilot to return & make an Accurate survey of the length of the Drain & its Breadth—If their Report should be true, It will operate against Compleating the Navy yard—indeed I fear that all operations relative to ships will progress slowly at Washington—
I returned here for a few days—but find it impossible for me to leave my own affairs before next Sunday—In this Manner I shall frequently be compelled to act or Injure my private affairs too much Such Inattention will not Comport with the Navy Department—I therefore again take leave to represent the necessity of fixing on some Character to fill the place—It never Can answer to Conduct it for longer than five or six weeks in this Manner—I am certain that a gentleman of Business would soon very soon make himself Competent—
Against the 15 May all the ships for sale may be disposed of—the seven intended to be laid up may be placed in a state of security, and the Squadron under Truxtun nearly ready for sea—At which time I trust my services may be dispensed with
And am Sir with the greatest Respect your Obedt Servt.

S. Smith


Mr. Dent has accepted.

 